Citation Nr: 0835952	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  96-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1956 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the benefits sought on appeal.  

In June 2005, the Board remanded the three claims listed on 
the title page above, as well as claims for service 
connection for a skin disorder claimed as cysts on the scalp 
and entitlement to residuals of a shrapnel wound of the left 
thigh.  The Board directed that the RO issue a notification 
letter that complied with the Veterans Claims Assistance Act 
of 2000 (VCAA), seek additional service medical records, and 
afford the veteran a VA examination regarding the claims on 
appeal.  After review of the subsequently completed 
development, the Board finds that VA has substantially 
complied with the directives of the June 2005 Board remand 
and the claims for service connection for a right knee 
disorder, a low back disorder, and a left hip disorder are 
ripe for adjudication upon the merits.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In a March 2008 rating decision, the RO granted service 
connection for skin cysts of the scalp and a left thigh 
shrapnel wound.  As the veteran has not appealed the ratings 
or effective dates assigned for these two disabilities, this 
represents a complete grant of the veteran's appeal in regard 
to these two claims and they are no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The veteran is in receipt of a 100 percent schedular 
evaluation and was granted total disability based on 
individual unemployability (TDIU), both effective as of April 
2003.




FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  There is no medical evidence of a right knee disorder 
until many years post-service and the competent opinion 
evidence is against a causal link between a right knee 
disorder and any incident of active service, to include 
trauma sustained during combat.

3.  There is no medical evidence of a low back disorder until 
many years post-service and the competent opinion evidence is 
against a causal link between a low back disorder and any 
incident of active service, to include trauma sustained 
during combat.

4.  There is no medical evidence of a left hip disorder until 
many years post-service and the competent opinion evidence is 
against a causal link between a left hip disorder and any 
incident of active service, to include trauma sustained 
during combat.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


3.  Service connection for a left hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran has been issued multiple VCAA notification 
letters during the pendency of this appeal.  In July 2006, 
the veteran was issued an additional notification letter 
regarding the claims on appeal pursuant to the June 2005 
Board remand.  This notice fulfilled the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In addition, this letter 
provided the veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.  Further, in 
compliance with the June 2005 Board remand, the veteran was 
directed to submit all evidence in his possession that 
pertains to his claims, specifically to include all service 
medical records in his possession (or copies thereof) and any 
evidence of medical care dating from his period of active 
service to the present that may be related to current 
disorders for which he claims service connection to his 20 
year period of active service.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
March 2008 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
treatment records and incomplete service medical records.  
The Board is aware that in such a situation (where there are 
missing or destroyed service medical records) it has a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes the search for alternate medical 
records, as well as an increased obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit- of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

As indicated, the Board, in its June 2005 remand, directed 
that the RO perform another search for service medical 
records and provide notice in regard to missing service 
medical records.  In a March 2008 document, the RO made a 
formal finding that any additional service medical 
(treatment) records were unavailable for review.  The RO 
indicated that all procedures had been correctly followed and 
all efforts to obtain the needed information had been 
exhausted.  The RO determined that further efforts would be 
futile.  See 38 C.F.R. § 3.159.  The RO indicated that the 
Manila RO had conducted a special search for records, with a 
negative result. 

In addition, pursuant to the June 2005 remand, the veteran 
was provided a VA examination in April 2007 regarding the 
three claims remaining on appeal.  After review of the VA 
orthopedic examination, the Board finds that it provides 
competent evidence regarding whether these three disabilities 
are attributable to service.  Thus, there is no duty to 
provide another examination.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Regulations provide that certain chronic diseases, including 
arthritis (degenerative joint disease), will be considered to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
arthritis became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Factual Background

The veteran contends that he sustained injuries to his right 
knee, low back, and left hip during service and that he has 
current disabilities attributable to these injuries.  

The veteran has detailed his contentions regarding in-service 
injuries in letters he has submitted to VA.  In a September 
1995 letter, the veteran indicated that during service a 
vehicle he was driving was hit by enemy fire, throwing him 
from the vehicle.  He indicated that he injured his leg(s) 
and back due to this incident.  In a letter received in June 
1996, the veteran wrote that during a rocket attack, he was 
driving a forklift.  As he went to get off the forklift, he 
lost his footing and fell.  He wrote that this fall 
"reinjured" his back and knee.  In a faxed letter received 
in July 1998, the veteran wrote that he received the injuries 
on appeal secondary to combat.  He noted, that after 
receiving shrapnel wounds to the right ankle and left thigh, 
he found that his right ankle was swollen.  The veteran wrote 
that he declined to see a surgeon at that time.

In an October 1973 report of medical history of record, 
completed during service, the veteran report that he 
"rehurt" his knee that year playing football and he could 
not bend the knee for a long period of time.  The veteran did 
not indicate if this was the right or left knee.

Post-service records include a May 1990 X-ray of the 
lumbosacral spine.  This 
X-ray revealed minimal degenerative disc disease at L4-5.

In a September 1998 VA treatment record, a clinician opined 
that the veteran had mild degenerative joint disease that 
anyone over 50 years old would have.  The clinician did not 
indicate the joints affected.  

The veteran underwent a VA orthopedic (joints) examination in 
November 2001.  The veteran reported shrapnel injury during 
service to the right ankle, left posterior pelvis and 
anterior thigh region.  Regarding his left hip, the veteran 
reported posterior pelvis pain secondary to the shrapnel 
injury when he put himself in certain twisting positions.  
Regarding the right knee, the veteran reported that he had 
chronic knee pain due to playing football for a "long period 
of time."  The veteran reported that this began in 1964 
(during service).  Relevant diagnoses were chronic left 
pelvis iliac wing post-traumatic pain and right knee 
degenerative joint disease.  The examiner provided no 
opinions regarding service connection.  

In a September 2005 VA treatment record, a clinician 
documented the veteran's complaints of new onset of back pain 
and osteoarthritis of the hips and knees.  

As directed by the June 2005 Board remand, the veteran 
underwent VA examinations in April 2007.  The Board remand 
directed the an examiner provide an opinion as to whether it 
was at least as likely as not that each respective disability 
began during service or was otherwise linked to any incident 
of active duty, to include trauma.  Based on the veteran's 
combat duty, the examiner was directed to presume the 
credibility of the veteran as to his claimed in-service 
injuries.  See 38 U.S.C.A. § 1154(b).  

In a VA skin examination in April 2007, the examiner document 
the veteran's service history, including the veteran's 
relation of being wounded in the right ankle and left thigh.  
The examiner, however, did not make any opinion regarding 
service connection of the claims remaining on appeal.

In an April 2007 orthopedic (joint) VA examination, the 
examiner noted review of the claims file.  The veteran 
reported that his disabilities started when he suffered a 
shrapnel injury to the left thigh and the right ankle.  He 
had no current complaints regarding his left thigh.  He did 
report, however, current problems with his right ankle, right 
knee, left hip and low back.  He reported pain and 
"popping" in the right knee.  He reported that the problems 
with his left hip and low back occurred together.  He was 
unable to state any causative factor for the hip and back 
pain other than cold weather.  Physical examination revealed 
no noted abnormality of the right knee, low back, or left 
hip.  The examiner also reviewed X-rays.

The examiner found that the veteran had moderate joint 
disease of the right knee, mild lumbar (back) spondylosis of 
L4-5, and left hip pain without evidence of significant 
degenerative changes.  Regarding the right knee disability, 
the examiner opined that due to the lack of specific injury 
to this area it was not likely that the disability was 
specifically related to a service-connected injury.  
Regarding the back disability, the examiner opined that the 
disability was likely an age related phenomenon and not 
specifically related to service.  Regarding the left hip, the 
examiner opined as this was remote from his shrapnel injury 
to the left thigh, it was not likely that this was 
significantly related to any service-related trauma.

Analysis

The Board finds that service connection for right knee, low 
back, and left hip disorders is not warranted.  

The veteran has contended that these disabilities, at least 
in part, are attributable to injuries sustained during 
combat.  The veteran has previously been found to have 
engaged in combat during service.  In this regard, the Board 
highlights that a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  See 38 U.S.C.A. § 
1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to link the 
claimed disorder etiologically to a current disorder.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The 
provisions of 38 U.S.C.A. § 1154(b) do not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  That is, at the time of the June 2005 
Board remand, the record lacked evidence that indicated a 
link between currently diagnosed disabilities and injuries in 
service.

The only medical opinions of record are contained in the 
April 2007 VA orthopedic examination that was obtained upon 
Board remand.  In this examination, the examiner found, in 
essence, that these disabilities on appeal were not 
attributable to service.  Although the Board is aware that 
the examiner did not use the exact language requested in the 
June 2005 remand, after review of the examination report, the 
Board finds that it substantially satisfied the requirements 
of the remand and clearly indicates that the examiner found 
that it was less likely than not that these disabilities were 
attributable to service.  In addition, the Board notes that 
although other records show a diagnosis of a hip disability, 
this examiner only noted left hip pain without evidence of 
significant degenerative changes.  Symptoms, such as pain 
alone without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
The Board is cognizant that the veteran is service connected 
for the left thigh shrapnel would residual scar.

To the extent that the veteran's contentions that he has had 
right knee, low back, and left hip disabilities since service 
constitutes an assertion of continuity of symptomatology (see 
38 C.F.R. § 3.303), his contentions are outweighed by the 
absence of any contemporaneously recorded medical evidence 
indicative of any of these disorders for approximately 14 
years after service.  The Board is cognizant that the veteran 
contends that he has orthopedic disabilities attributable to 
service.  The veteran, however, has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinions do not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the veteran's right knee, low back, 
and left hip disorders are not the type of disabilities that 
can be diagnosed by a layperson.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Thus, while the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise to diagnose arthritis or 
provide other specific diagnoses of the right knee, low back, 
and left hip.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  In this case, he cannot provide a competent opinion 
regarding diagnosis or causation.

The undersigned has fully considered the veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, the record is 
devoid of contemporaneously recorded medical evidence of any 
complaints, clinical findings or X-ray evidence indicative of 
the claimed disabilities until many years post-service.  The 
gap of time of between the alleged service and the first 
medical diagnosis of these disabilities is, in itself, 
significant and it weighs against the veteran's claims.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  As to the 
veteran's contention that these disabilities  developed post-
service but as a result of his in-service injuries, as noted 
above, the preponderance of the evidence is against such 
findings.  See Boyer, Mercado-Martinez, Voerth, supra. 

After consideration of the opinions of record, the Board 
finds that the preponderance of the evidence is against the 
claims.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claims for service connection for right 
knee, low back, and left hip disorders must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

Service connection for a right knee disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a left hip disorder is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


